Kathryn Tassinari
Rob Baron
kathrynt50@comcast.net
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

SHERRI K. MOORE,                           )
                                           )      Case No. 6:16-cv-01331-AA
                                           )
                    Plaintiff,             )      ORDER APPROVING PLAINTIFF'S
     vs.                                   )      MOTION FOR ATTORNEY FEES
                                           )      PURSUANT TO 42 U.S.C. §406(b)
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )

     After considering Plaintiff's Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $12,633 for attorney fees pursuant to 42

U.S.C. §406(b), payable to HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette,

Suite 200, Eugene, OR 9740 I. The Commissioner shall deduct from this amount an

administrative assessment under 42 U.S.C. §406(d) and pay Plaintiffs counsel the balance.

     ITIS SO ORDERED this/b'IJ:yo~019.


                                               ~
                                           United States District Judge
PRESENTED BY:
Kathryn Tassinari
Of Attorneys for Plaintiff


ORDER APPROVING MOTION FOR ATTORNEY FEES UNDER TO 42 U.S.C.§406(b)- l
